 


109 HCON 279 IH: Expressing the sense of Congress with respect to the 2005 presidential and parliamentary elections in Egypt.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 279 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Ms. Ros-Lehtinen submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the 2005 presidential and parliamentary elections in Egypt. 
 
Whereas promoting freedom and democracy is a foreign policy and national security priority of the United States; 
Whereas free, fair, and transparent elections constitute a foundation of any meaningful democracy; 
Whereas in his 2005 State of the Union Address, President George W. Bush stated that the great and proud nation of Egypt, which showed the way toward peace in the Middle East, can now show the way toward democracy in the Middle East; 
Whereas in her June 20, 2005, remarks at the American University in Cairo, Secretary of State Condoleezza Rice stated: [T]he Egyptian Government must fulfill the promise it has made to its people—and to the entire world—by giving its citizens the freedom to choose. Egypt’s elections, including the Parliamentary elections, must meet objective standards that define every free election.; 
Whereas on February 26, 2005, Egyptian President Mubarak proposed to amend the Egyptian Constitution to allow for Egypt’s first ever multi-candidate presidential election; 
Whereas in May 2005, President Bush stated that Egypt’s presidential election should proceed with international monitors and with rules that allow for a real campaign; 
Whereas Egypt prohibited international monitoring in the presidential election, calling such action an infringement on its national sovereignty; 
Whereas domestic monitoring of the election became a major point of contention between the government, the judiciary, and civil society organizations; 
Whereas in May 2005, the Judges Club, an unofficial union for judges, took the provisional decision to boycott the elections if their demand for a truly independent judiciary was not met; 
Whereas the Judges Club initially insisted that the 13,000 judges were in no position to monitor the election if plans proceeded for polling at 54,000 stations on one day; 
Whereas the government responded to their demands by grouping polling stations to decrease their number to about 10,000, more or less matching the number of available judges; 
Whereas on September 2, 2005, a majority of the general assembly of the Judges Club decided that the judges would supervise the election and report any irregularities; 
Whereas several coalitions of Egyptian civil society organizations demanded access to polling stations on election day and successfully secured court rulings granting them such access; 
Whereas the Presidential Election Council, citing its constitutional authority to oversee the elections process, reportedly ignored the court order for several days, before they granted some nongovernmental organizations access to polling stations a few hours before the polls opened; 
Whereas the presidential campaign ran from August 17 to September 4, 2005; 
Whereas the presidential election held on September 7, 2005, was largely peaceful, but reportedly marred by low turnout, general confusion over election procedures, alleged manipulation by government authorities, and other inconsistencies; 
Whereas the denial of full access by the Government of Egypt to domestic and international monitors undermines the legitimacy of Egypt’s presidential and parliamentary elections; 
Whereas parliamentary elections will be held in Egypt in three stages: on November 9, 2005, in eight provinces, including Cairo and its twin city of Giza, on November 20 in nine provinces, and on December 1 in nine other provinces; 
Whereas it is in the national interests of the United States and Egypt that a truly representative, pluralist, and legitimate Egyptian parliament be elected; and 
Whereas the Government of Egypt now has the opportunity to take necessary measures to ensure that the coming legislative elections are free, fair, and transparent: Now, therefore, be it 
 
That Congress— 
(1)recognizes the importance of the presidential election held on September 7, 2005, as a first step toward greater openness and political reforms in Egypt; 
(2)expresses concern over the lack of international election monitoring and irregularities during the Egyptian presidential election; 
(3)recognizes that the development of a democratically-elected representative and empowered Egyptian national parliament is the fundamental reform needed to permit real progress towards the rule of law and democracy; 
(4)calls on the Government of Egypt, during the 2005 parliamentary elections, to— 
(A)authorize the judiciary to supervise the election process across the country and at all levels; 
(B)authorize the presence of accredited representatives of all competing parties and independent candidates at polling stations and during the vote-counting; and 
(C)allow local and international election monitors full access and accreditation; 
(5)calls on the Government of Egypt to separate the apparatus of the National Democratic Party from the operations of government, to divest all government holdings in Egyptian media, and to end the government monopoly over printing and distribution of newspapers; and 
(6)calls on the Government of Egypt to repeal the 1981 emergency law and in the development of any future anti-terrorism legislation to allow peaceful, constitutional political activities, including public meetings and demonstrations, and allow full parliamentary scrutiny of any such legislation. 
 
